                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    TYRONE MCGEE,                                     Case No. 16-cv-03843-JD
                                                       Plaintiff,
                                   7
                                                                                          ORDER OF DISMISSAL
                                                v.
                                   8

                                   9    ROBERT A. MCDONALD, et al.,
                                                       Defendants.
                                  10

                                  11          No defendant has filed a response to plaintiff’s amended complaint, and nothing has

                                  12   happened in this case since September 2017. Consequently, on September 6, 2019, the Court
Northern District of California
 United States District Court




                                  13   issued an order for plaintiff McGee to show cause why the case should not be dismissed under

                                  14   Federal Rule of Civil Procedure 41(b), for failure to prosecute. Dkt. No. 17. The deadline for a

                                  15   response was September 23, 2019. Id. No response has been filed.

                                  16          Plaintiff has failed to show any cause why the case should not be dismissed and he appears

                                  17   to have abandoned the case. While the Court favors the disposition of cases on the merits, it has

                                  18   considered the five factors set forth in Malone v. United States Postal Service, 833 F.2d 128, 130

                                  19   (9th Cir. 1987), and finds that dismissal here is warranted by the circumstances. The case is

                                  20   dismissed without prejudice under Rule 41(b) and the file will be closed.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 25, 2019

                                  23

                                  24
                                                                                                   JAMES DONATO
                                  25                                                               United States District Judge
                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TYRONE MCGEE,
                                   4                                                          Case No. 16-cv-03843-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT A. MCDONALD, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 25, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Tyrone McGee
                                       P.O. Box 32211
                                  18   Oakland, CA 94604
                                  19

                                  20
                                       Dated: September 25, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
